--------------------------------------------------------------------------------

 
Exhibit 10.1
 


 


 
SECURITIES PURCHASE AGREEMENT
 
LAURUS MASTER FUND, LTD.
 
and
 
APPLIED DIGITAL SOLUTIONS, INC.
 
 
Dated: August 24, 2006
 


 

--------------------------------------------------------------------------------





TABLE OF CONTENTS

Page
 

1.
Agreement to Sell and Purchase
 1
      2.
Fees and Warrant
 1

 

3.
Closing, Delivery and Payment
2
3.1
Closing
2
  3.2
Delivery
2

 

4. Representations and Warranties of the Company
 2

  4.1
Organization, Good Standing and Qualification
 2
  4.2
Subsidiaries
 3
  4.3
Capitalization; Voting Rights
 3
  4.4
Authorization; Binding Obligations
 4
  4.5
Liabilities; Solvency
 5
  4.6
Agreements; Action
 5
  4.7
Obligations to Related Parties
 7
  4.8
Changes
 8
  4.9
Title to Properties and Assets; Liens, Etc.
 9
  4.10
Intellectual Property
 9
  4.11
Compliance with Other Instruments
 10
  4.12 Litigation
 10
  4.13
Tax Returns and Payments
 11
  4.14  Employees
 11
  4.15
Registration Rights and Voting Rights
 11
  4.16
Compliance with Laws; Permits
 12
  4.17
Environmental and Safety Laws
 12
  4.18
Valid Offering
 12
  4.19
Full Disclosure
 13
  4.20
Insurance
 13
  4.21
SEC Reports
 13
  4.22
Listing
 13
  4.23
No Integrated Offering
 13
  4.24
Stop Transfer
 14
  4.25
Dilution
 14
  4.26
Patriot Act
 14
  4.27
ERISA
 14


 

5.
Representations and Warranties of the Purchaser
15



  5.1
No Shorting
15
  5.2 Requisite Power and Authority
 15
  5.3
Investment Representations
 15
  5.4
The Purchaser Bears Economic Risk
 16
  5.5
Acquisition for Own Account
 16
  5.6
The Purchaser Can Protect Its Interest
 16
  5.7
Accredited Investor
 16
  5.8
Legends
 16


 
i  





--------------------------------------------------------------------------------

 
 
 

 
Page(s)
 

6.
Covenants of the Company
 17

          6.1        
Stop-Orders
 17
  6.2
Listing
 17
  6.3
Market Regulations
 17
  6.4
Reporting Requirements
 17
  6.5
Use of Funds
 18
  6.6
Access to Facilities
 19
  6.7
Taxes
 19
  6.8
Insurance
19
  6.9
Intellectual Property
 20
  6.10
Properties
 20
  6.11
Confidentiality
 20
  6.12
Required Approvals
 20
  6.13
Reissuance of Securities
 21
  6.14
Opinion
 22
  6.15
Margin Stock
 22
  6.16 
FIRPTA
 22
  6.17
Financing Right of First Refusal
 23
  6.18
Authorization and Reservation of Shares
 23

 

 7.
Covenants of the Purchaser
 23

          7.1        
Confidentiality
 23
  7.2
Non-Public Information
23
  7.3 Limitation on Acquisition of Common Stock of the Company
 23

 

 8.
Covenants of the Company and the Purchaser Regarding Indemnification
 23

          8.1        
Company Indemnification
 23
  8.2
Purchaser’s Indemnification
 24

 

 9.
Exercise of the Warrant
 

          9.1        
Mechanics of Exercise
 

 

 10.
Registration Rights
 24

          10.1      
Registration Rights Granted
 24
  10.2
Offering Restrictions
 24

 

 11.
Miscellaneous
 24

          11.1 
Governing Law, Jurisdiction and Waiver of Jury Trial
 24
  11.2
Severability
 25
  11.3
Survival
 26
  11.4
Successors
 26
  11.5
Entire Agreement; Maximum Interest
 26
  11.6
Amendment and Waiver
 26
  11.7
Delays or Omissions
 27
  11.8
Notices
 27
  11.9
Attorneys’ Fees
 28
  11.10
Titles and Subtitles
 28
  11.11
Facsimile Signatures; Counterparts
 28
  11.12
Broker’s Fees
 28
  11.13    
Construction
 28

 
 
ii
 

--------------------------------------------------------------------------------


LIST OF EXHIBITS
 
Form of Secured Term Note
 
Exhibit A
Form of Warrant
Exhibit B
Form of Escrow Agreement
Exhibit C



 



 
iii  





--------------------------------------------------------------------------------





 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of August 24, 2006, by and between APPLIED DIGITAL SOLUTIONS, INC., a
Missouri corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman
Islands company (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Company has authorized the sale to the Purchaser of a Secured Term
Note in the aggregate principal amount of Thirteen Million Five Hundred Thousand
Dollars ($13,500,000) substantially in the form of Exhibit A hereto (as amended,
modified and/or supplemented from time to time, the “Note”);
 
WHEREAS, the Company wishes to issue to the Purchaser a warrant substantially in
the form of Exhibit B hereto (as amended, modified and/or supplemented from time
to time, the “Warrant”) to purchase up to 1,719,745 shares of the Company’s
Common Stock (subject to adjustment as set forth therein) in connection with the
Purchaser’s purchase of the Note;
 
WHEREAS, the Purchaser desires to purchase the Note and the Warrant on the terms
and conditions set forth herein; and
 
WHEREAS, the Company desires to issue and sell the Note and Warrant to the
Purchaser on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company shall sell to the Purchaser, and the Purchaser shall purchase from the
Company, the Note. The sale of the Note on the Closing Date shall be known as
the “Offering.” The Note will mature on the Maturity Date (as defined in the
Note). Collectively, the Note and Warrant and Common Stock issuable upon
exercise of the Warrant are referred to as the “Securities.”
 
2. Fees and Warrant. On the Closing Date:
 
(a) The Company will issue and deliver to the Purchaser the Warrant to purchase
up to 1,719,745 shares of Common Stock (subject to adjustment as set forth
therein) in connection with the Offering, pursuant to Section 1 hereof. All the
representations, covenants, warranties, undertakings, and indemnification, and
other rights made or granted to or for the benefit of the Purchaser by the
Company are hereby also made and granted for the benefit of the holder of the
Warrant and shares of the
 

--------------------------------------------------------------------------------


Company’s Common Stock issuable upon exercise of the Warrant (the “Warrant
Shares”).
 
(b) Subject to the terms of Section 2(d) below, the Company shall pay to Laurus
Capital Management, LLC, the investment manager of the Purchaser (“LCM”), a
non-refundable payment in an amount equal to three and one half percent (3.50%)
of the aggregate principal amount of the Note. The foregoing payment is referred
to herein as the “LCM Payment.” Such payment shall be deemed fully earned on the
Closing Date and shall not be subject to rebate or proration for any reason.
 
(c) The Company shall pay up to $55,000 to the Purchaser in order to reimburse
the Purchaser for its reasonable expenses (including legal fees and expenses)
incurred in connection with the entering into of this Agreement and the Related
Agreements (as hereinafter defined), and expenses incurred in connection with
the Purchaser’s due diligence review of the Company and all related matters.
 
(d) The LCM Payment and the expenses referred to in the preceding clause (c)
(net of the $25,000 deposit previously paid by the Company) shall be paid at
Closing out of funds held pursuant to the Escrow Agreement (as defined below)
and a disbursement letter (the “Disbursement Letter”).
 
3. Closing, Delivery and Payment.
 
3.1 Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”) shall take place on the date
hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).
 
3.2 Delivery. Pursuant to the Escrow Agreement, at the Closing on the Closing
Date, the Company will deliver to the Purchaser, among other things, the Note
and the Warrant and the Purchaser will deliver to the Company, among other
things, the amounts set forth in the Disbursement Letter by certified funds or
wire transfer.
 
4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows:
 
4.1 Organization, Good Standing and Qualification. Each of the Company and its
Pledged Subsidiaries (as defined below) is a corporation, partnership or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization or
incorporation. Each of the Company and its Pledged Subsidiaries has the
corporate, limited liability company or partnership, as the case may be, power
and authority to own and operate its properties and assets and, insofar as it is
or shall be a party thereto, to (1) execute and deliver (i) this Agreement, (ii)
the Note and the Warrant to be issued in connection with this Agreement, (iii)
the Master Security Agreement dated as of the date hereof between the Company
and the Purchaser (as amended, modified and/or supplemented from time to time,
the “Master Security Agreement”), (iv) the Registration Rights Agreement
relating to the Securities dated as of the date hereof between the Company and
the Purchaser (as amended, modified and/or supplemented from time to time, the
“Registration
 
2

--------------------------------------------------------------------------------


 
Rights Agreement”), (v) the Stock Pledge Agreement dated as of the date hereof
between the Company and the Purchaser (as amended, modified and/or or
supplemented from time to time, the “Stock Pledge Agreement”), (vi) the Funds
Escrow Agreement dated as of the date hereof among the Company, the Purchaser
and the escrow agent referred to therein, substantially in the form of Exhibit C
hereto (as amended, modified and/or supplemented from time to time, the “Escrow
Agreement”) and (vii) all other documents, instruments and agreements entered
into in connection with the transactions contemplated hereby and thereby (the
preceding clauses (ii) through (vii), collectively, the “Related Agreements”);
(2) issue and sell the Note; (3) issue and sell the Warrant and the Warrant
Shares; and (4) carry out the provisions of this Agreement and the Related
Agreements and to carry on its business as presently conducted. Each of the
Company and its Subsidiaries is duly qualified and is authorized to do business
and is in good standing as a foreign corporation, partnership or limited
liability company, as the case may be, in all jurisdictions in which the nature
or location of its activities and of its properties (both owned and leased)
makes such qualification necessary, except for those jurisdictions in which
failure to do so has not, or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. "Material Adverse
Effect" means any change, effect, event or occurrence that has a material
adverse effect on the assets, business, financial condition, or results of
operations of the Company and its Pledged Subsidiaries taken individually and as
a whole; provided, however, that no change, effect, event or occurrence to the
extent arising or resulting from any of the following, either alone or in
combination, shall constitute or be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) general business or
economic conditions not specific or peculiar to the Company, (ii) acts of war or
terrorism or natural disasters, (iii) catastrophic economic or significant
regulatory or political conditions or changes, (iv) the announcement or
performance of this Agreement and the transactions contemplated hereby,
including compliance with the covenants set forth herein, (v) changes in any
applicable accounting regulations or principles or the interpretations thereof,
(vi) changes in laws, or (vii) changes in the price or trading volume of the
Company’s stock.
 
4.2 Subsidiaries. Each active Subsidiary of the Company, the direct owner of
such Subsidiary and the direct owner's percentage ownership thereof, is set
forth on Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” means
all or any of the following subsidiaries of the Company: Computer Equity
Corporation, Government Telecommunications, Inc., Pacific Decision Sciences
Corporation, Perimeter Acquisition Corp., and Thermo Life Energy Corp. The term
"Pledged Subsidiary" means VeriChip Corporation, InfoTech USA, Inc., Digital
Angel Corporation, and the Subsidiaries.
 
4.3 Capitalization; Voting Rights.
 
(a) The authorized capital stock of the Company, as of the date hereof consists
of 130,000,000 shares, of which 125,000,000 are shares of Common Stock, par
value $0.01 per share, 67,973,723 shares of which are issued and 67,873,427
shares of which are outstanding, and 5,000,000 are shares of preferred stock,
par value $10.00 per share of which no shares of preferred stock are issued and
outstanding. The authorized, issued and outstanding capital stock of each
Subsidiary of the Company is set forth on Schedule 4.3.
 
3

--------------------------------------------------------------------------------


(b) Except as disclosed on Schedule 4.3, other than: (i) those reserved for
issuance under the Company’s stock option plans; and (ii) those which may be
granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Note or the Warrant nor the consummation of any
transaction contemplated hereby will result in a change in the price or number
of any securities of the Company outstanding, under anti-dilution or other
similar provisions contained in or affecting any such securities.
 
(c) Except as set forth on Schedule 4.3, all issued and outstanding shares of
the Company’s Common Stock: (i) have been duly authorized and validly issued and
are fully paid and nonassessable; and (ii) were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.
 
(d) The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Company’s Articles of Incorporation, as
amended (the “Charter”). The Warrant Shares have been duly and validly reserved
for issuance. When issued in compliance with the provisions of this Agreement
and the Company’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.
 
4.4 Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the Related Agreements at the Closing and, the authorization, sale,
issuance and delivery of the Note and Warrant has been taken or will be taken
prior to the Closing. This Agreement and the Related Agreements, when executed
and delivered and to the extent it is a party thereto, will be valid and binding
obligations of each of the Company and each of its Subsidiaries, enforceable
against each such person or entity in accordance with their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b) general principles of equity that restrict the availability of equitable or
legal remedies.
 
The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrant and the subsequent exercise of the Warrant for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.
 
4

--------------------------------------------------------------------------------


4.5 Liabilities; Solvency.
 
(a) Neither the Company nor any of its Subsidiaries has any liabilities, except
current liabilities, liabilities incurred in the ordinary course of business,
intercompany liabilities which are eliminated in consolidation of the Company
and its Subsidiaries, and liabilities disclosed in any of the Company’s filings
under the Securities Exchange Act of 1934 (“Exchange Act”) made prior to the
date of this Agreement (collectively, the “Exchange Act Filings”), copies of
which have been provided or made available to the Purchaser.
 
(b) Beginning on the Closing Date and continuing until the Company's complete
satisfaction of its obligations arising under this Agreement and the Related
Agreements, the Company is, and will be, Solvent. For purposes of this Section
4.5(b), “Solvent” means, with respect to the Company on a particular date, that
on such date (a) the fair value of the property of the Company is greater than
the total amount of liabilities, including contingent liabilities of the
Company; (b) the present fair salable value of the assets of the Company is not
less than the amount that will be required to pay the probable liability of the
Company on its debts as they become absolute and matured; (c) the Company does
not intend to, and does not believe that it will, incur debts or liabilities
beyond the Company’s ability to pay as such debts and liabilities mature; and
(d) the Company is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which the Company's property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
4.6 Agreements; Action. Except as set forth on Schedule 4.6 or as disclosed in
the Exchange Filings:
 
(a) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company or any of
its Subsidiaries in excess of $250,000 (other than obligations of, or payments
to, the Company or any of its Subsidiaries arising from purchase or sale
agreements, contracts for services, marketing and advertising related
agreements, etc. entered into in the ordinary course of business); (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries (other than licenses
arising from the purchase of “off the shelf” or other standard products); (iii)
provisions restricting the development, manufacture or distribution of the
Company’s or any of its Subsidiaries' material products or services; or (iv)
indemnification by the Company or any of its Subsidiaries with respect to
infringements of material proprietary rights.
 
(b) Except as set forth on Schedule 4.6, since December 31, 2005 (the “Balance
Sheet Date”), neither the Company nor any of its Subsidiaries has: (i) declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any
 
5

--------------------------------------------------------------------------------


 
class or series of its capital stock; (ii) incurred any indebtedness for money
borrowed or any other liabilities (other than ordinary course obligations and
intercompany loans) individually in excess of $250,000 or, in the case of
indebtedness and/or liabilities individually less than $250,000, in excess of
$500,000 in the aggregate; (iii) made any loans or advances in excess of
$500,000, in the aggregate of all such loans and advances, other than ordinary
course advances for travel expenses; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.
 
(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company or any Subsidiary of the Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.
 
(d) The Company maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Company in its Exchange Act Filings is recorded, processed, summarized, and
reported, within the time periods specified by the Exchange Act, and the
applicable rules and forms promulgated by the Securities and Exchange Commission
(“SEC”).
 
(e) The Company makes and keeps books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets. The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:
 
(i) transactions are executed in accordance with management’s general or
specific authorization;
 
(ii) unauthorized acquisition, use, or disposition of the Company’s assets that
could have a material effect on the financial statements are prevented or timely
detected;
 
(iii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s receipts and
expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;
 
(iv) transactions are recorded as necessary to maintain accountability for
assets; and
 
6

--------------------------------------------------------------------------------


(v) the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.
 
(f) There is no weakness in any of the Company’s Disclosure Controls or
Financial Reporting Controls that is required to be disclosed in any of the
Exchange Act Filings, except as so disclosed.
 
4.7 Obligations to Related Parties. Except as set forth on Schedule 4.7, there
are no obligations of the Company or any of its Pledged Subsidiaries to
officers, directors, stockholders or employees of the Company or any of its
Pledged Subsidiaries other than for:
 
(a) payment of salary for services rendered and for bonus payments;
 
(b) reimbursement of reasonable expenses incurred on behalf of the Company and
its Subsidiaries;
 
(c) other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company and each Pledged Subsidiary of
the Company, as applicable); and
 
(d) obligations listed in the Company’s and each of its Pledged Subsidiary’s
financial statements or disclosed in any of the Company’s or its Pledged
Subsidiary's applicable Exchange Act Filings.
 
Except as described above or as set forth on Schedule 4.7, none of the key
officers, directors or, to the Company’s Knowledge (as defined herein), key
employees or stockholders of the Company or any of its Subsidiaries or any
members of their immediate families, are indebted to the Company or any of its
Subsidiaries, individually or in the aggregate, in excess of $50,000 or have any
direct or indirect ownership interest in any firm or corporation with which the
Company or any of its Subsidiaries has a business relationship, or any firm or
corporation which competes with the Company or any of its Subsidiaries, other
than passive investments in publicly traded companies (representing less than
five percent (5%) of such company) which may compete with the Company or any of
its Subsidiaries. Except as described above, no officer, director or stockholder
of the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person. Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity. "Knowledge" means with respect to
the Company and any of its Subsidiaries, the actual knowledge after reasonable
inquiry of the chief executive officer, chief financial officer, and general
counsel.
 
7

--------------------------------------------------------------------------------


4.8 Changes. Since the Balance Sheet Date, except as disclosed in any Exchange
Act Filing or in any Schedule to this Agreement or to any of the Related
Agreements, there has not been:
 
(a) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(b) any resignation or termination of any key officer, key employee or group of
employees of the Company or any of its Subsidiaries;
 
(c) any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;
 
(d) any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(e) any waiver by the Company or any of its Subsidiaries of a valuable right or
of a material debt owed to it;
 
(f) any direct or indirect loans made by the Company or any of its Subsidiaries
to any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;
 
(g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;
 
(h) any declaration or payment of any dividend or other distribution of the
assets of the Company or any of its Subsidiaries;
 
(i) any labor organization activity related to the Company or any of its
Subsidiaries;
 
(j) any debt, obligation or liability incurred, assumed or guaranteed by the
Company or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;
 
(k) any sale, assignment or transfer of any material patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;
 
(l) any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
8

--------------------------------------------------------------------------------


(m) any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or
 
(n) any arrangement or commitment by the Company or any of its Subsidiaries to
do any of the acts described in subsection (a) through (m) above.
 
4.9 Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 4.9, each of the Company and its Subsidiaries has good and marketable
title to its properties and assets, and good title to its leasehold interests,
in each case subject to no mortgage, pledge, lien, lease, encumbrance or charge,
other than:
 
(a) those resulting from taxes which have not yet become delinquent;
 
(b) minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company or any of its Subsidiaries, so long as in each such case, such liens and
encumbrances have no effect on the lien priority of the Purchaser in such
property; and
 
(c) those that have otherwise arisen in the ordinary course of business, so long
as they have no effect on the lien priority of the Purchaser therein.
 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used, reasonable wear and tear accepted. The Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.
 
4.10 Intellectual Property.
 
(a) Except as set forth on Schedule 4.10 hereto, each of the Company and its
Pledged Subsidiaries either (i) owns sufficient legal rights to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses, and
other proprietary rights and processes necessary for its business as now
conducted, or (ii) has a license, agreement or other permission to use the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, and other proprietary rights and processes necessary for its business
as now conducted (the “Intellectual Property”), without any known infringement
of the rights of others. There are no outstanding options, licenses or
agreements of any kind relating to the foregoing proprietary rights owned by the
Company, nor is the Company or any of its Pledged Subsidiaries bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, and other proprietary rights and processes of any other person or
entity other than: (w) such licenses or agreements arising from the license or
purchase of “off the shelf” or standard products, (x) licenses and agreements
relating to the manufacture, distribution, marketing, sales and maintenance of
the Company’s products entered into in arms length transactions, (y) license
grants by the Company to purchasers of its products or purchasers of licenses to
 
 
9

--------------------------------------------------------------------------------


its products, and (z) intra-company agreements between the Company and its
Pledged Subsidiaries.
 
(b) Except as set forth on Schedule 4.10 hereto, neither the Company nor any of
its Pledged Subsidiaries has received any communications alleging that the
Company or any of its Pledged Subsidiaries has violated any of the patents,
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity, nor is the Company or any of
its Pledged Subsidiaries aware of any basis therefor.
 
(c) The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Pledged
Subsidiaries, except for (i) inventions, trade secrets or proprietary
information that have been rightfully assigned to the Company or any of its
Pledged Subsidiaries, and (ii) inventions, trade secrets or proprietary
information for which the Company has acquired license rights from the
employee’s prior employer.
 
4.11 Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Note by the
Company and the other Securities by the Company each pursuant hereto and
thereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties. 
 
4.12 Litigation. Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to the Company’s
Knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing. Neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or Governmental Authority. There is no material action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to
initiate. “Governmental Authority” means any nation or government, any state,
provincial or political subdivision thereof and any
 
10

--------------------------------------------------------------------------------


entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including without limitation any stock
exchange, securities market or self-regulatory organization.
 
4.13 Tax Returns and Payments. Each of the Company and its Pledged Subsidiaries
has timely filed all tax returns (federal, state and local) required to be filed
by it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by the Company or any of its
Pledged Subsidiaries on or before the Closing, have been paid or will be paid
prior to the time they become delinquent. Neither the Company nor any of its
Pledged Subsidiaries has been advised in writing:
 
(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
(b) of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.
 
The Company has no Knowledge of any liability in excess of $100,000 for any tax
to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.
 
4.14 Employees. Except as set forth on Schedule 4.14 or except as disclosed in
the Exchange Act Filings, neither the Company nor any of its Subsidiaries has
any collective bargaining agreements with any of its employees. There is no
labor union organizing activity pending or, to the Company’s knowledge,
threatened with respect to the Company or any of its Subsidiaries. Except as
disclosed on Schedule 4.14 or except as disclosed in the Exchange Act Filings,
neither the Company nor any of its Subsidiaries is a party to or bound by any
currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. Except as set forth on Schedule 4.14,
each employment contract and consultant contract to which the Company or any of
its Subsidiaries is a party is valid and binding on the Company or its
Subsidiaries, as the case may be, and , to the Company's knowledge, each other
party thereto and is in full force and effect. Neither the Company nor any of
its Subsidiaries is aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) that would
materially interfere with their duties to the Company or any of its
Subsidiaries. Except for employees who have a current effective employment
agreement with the Company or any of its Subsidiaries or as set forth on
Schedule 4.14 or except as disclosed in the Exchange Act Filings, no employee of
the Company or any of its Subsidiaries has been granted the right to continued
employment by the Company or any of its Subsidiaries or to any material
compensation following termination of employment with the Company or any of its
Subsidiaries. Except as set forth on Schedule 4.14 or except as disclosed in the
Exchange Act Filings, the Company is not aware that any officer, key employee or
group of employees intends to terminate his, her or their employment with the
Company or any of its Subsidiaries, nor does the Company or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.
 
4.15 Registration Rights and Voting Rights. Except as set forth on
Schedule 4.15, neither the Company nor any of its Subsidiaries is presently
under any obligation,
 
11

--------------------------------------------------------------------------------


and neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued. Except as set
forth on Schedule 4.15, to the Company’s Knowledge, no stockholder of the
Company or any of its Subsidiaries has entered into any agreement with respect
to the voting of equity securities of the Company or any of its Subsidiaries.
 
4.16 Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of 2002
or any SEC related regulation or rule or any rule of the Principal Market (as
hereafter defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
other Related Agreement and the issuance of any of the Securities, except such
as have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed in a timely manner. Each
of the Company and its Subsidiaries has all material franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.17 Environmental and Safety Laws. To the Company's Knowledge, neither the
Company nor any of its Subsidiaries is in violation of any applicable statute,
law or regulation relating to the environment or occupational health and safety,
and no material expenditures are or will be required in order to comply with any
such existing statute, law or regulation. To the Company's Knowledge, no
Hazardous Materials (as defined below) are used, stored, or disposed of by the
Company or any of its Subsidiaries or, by any other person or entity on any
property owned, leased or used by the Company or any of its Subsidiaries. For
the purposes of the preceding sentence, “Hazardous Materials” shall mean:
 
(a) materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or
 
(b) any petroleum products or nuclear materials.
 
4.18 Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in this Agreement, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws. 
 
12

--------------------------------------------------------------------------------


4.19 Full Disclosure. Each of the Company and each of its Subsidiaries has
provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Note and Warrant, including all
information the Company and its Subsidiaries believe is reasonably necessary to
make such investment decision. Neither this Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto contain any untrue statement of a
material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading. Any financial projections and other estimates
provided to the Purchaser by the Company or any of its Subsidiaries were based
on the Company’s and its Subsidiaries’ experience in the industry and on
assumptions of fact and opinion as to future events which the Company or any of
its Subsidiaries, at the date of the issuance of such projections or estimates,
believed to be reasonable..
 
4.20 Insurance. Each of the Company and each of its Pledged Subsidiaries has
general commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Pledged Subsidiaries in the same or similar
business.
 
4.21 SEC Reports. The Company has filed all proxy statements, reports and other
documents required to be filed by it under the Exchange Act since January 1,
2004. Copies of the following documents are publicly available via EDGAR on the
SEC's website: (i) the Company's Annual Report on Form 10-K for its fiscal year
ended December 31, 2005; and (ii) the Company's Quarterly Reports on Form 10-Q
for its fiscal quarters ended March 31, 2006 and June 30, 2006, and the Form 8-K
filings which it has made or amended during the fiscal year 2006 to date
(collectively, the “SEC Reports”). Each SEC Report was, at the time of its
filing, in substantial compliance with the requirements of its respective form
and none of the SEC Reports, nor the financial statements (and the notes
thereto) included in the SEC Reports, as of their respective filing dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
4.22 Listing. The Company’s Common Stock is listed or quoted, as applicable, on
a Principal Market (as hereafter defined) and satisfies and, at all times until
the Company's complete satisfaction of its obligations under this Agreement and
the Related Agreements, will satisfy, all requirements for the continuation of
such listing or quotation, as applicable. The Company has not received any
notice that its Common Stock will be delisted from, or no longer quoted on, as
applicable, the Principal Market or that its Common Stock does not meet all
requirements for such listing or quotation, as applicable. For purposes hereof,
the term “Principal Market” means the NASD Over The Counter Bulletin Board,
NASDAQ Capital Market, NASDAQ National Markets System, American Stock Exchange
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock).
 
4.23 No Integrated Offering. To the Company's Knowledge, neither the Company,
nor any of its Subsidiaries, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement
 
13

--------------------------------------------------------------------------------


or any of the Related Agreements to be integrated with prior offerings by the
Company for purposes of the Securities Act which would prevent the Company from
selling the Securities pursuant to Rule 506 under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or Subsidiaries take any action or steps that
would cause the offering of the Securities to be integrated with other
offerings.
 
4.24 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither the Company nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
 
4.25 Dilution. The Company specifically acknowledges that its obligation to
issue the shares of Common Stock upon exercise of the Warrant is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other stockholders of the Company. 
 
4.26 Patriot Act. The Company certifies that, to the Company’s Knowledge,
neither the Company nor any of its Subsidiaries has been designated, nor is or
shall be owned or controlled, by a “suspected terrorist” as defined in Executive
Order 13224. The Company hereby acknowledges that the Purchaser seeks to comply
with all applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company hereby represents, warrants and
covenants that: (i) none of the cash or property that the Company or any of its
Subsidiaries will pay or will contribute to the Purchaser has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by the Company or any of its
Subsidiaries to the Purchaser, to the extent that they are within the Company’s
and/or its Subsidiaries’ control shall cause the Purchaser to be in violation of
the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations, warranties or
covenants ceases to be true and accurate regarding the Company or any of its
Subsidiaries. The Company shall provide the Purchaser all additional information
regarding the Company or any of its Subsidiaries that the Purchaser deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. The Company understands and agrees that
if at any time it is discovered that any of the foregoing representations,
warranties or covenants are incorrect, or if otherwise required by applicable
law or regulation related to money laundering or similar activities, the
Purchaser may undertake appropriate actions to ensure compliance with applicable
law or regulation, including but not limited to segregation and/or redemption of
the Purchaser’s investment in the Company. The Company further understands that
solely to the extent required by applicable law, the Purchaser may release
confidential information about the Company and its Subsidiaries and, if
applicable, any underlying beneficial owners, to proper authorities if the
Purchaser, in its sole discretion, determines that it is in the best interests
of the Purchaser in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.
 
4.27 ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i)
neither the
 
14

--------------------------------------------------------------------------------


Company nor any of its Subsidiaries has engaged in any non-exempt Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and its Subsidiaries has met all applicable minimum funding requirements
under Section 302 of ERISA in respect of its ERISA-governed plans; (iii) neither
the Company nor any of its Subsidiaries has any Knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees and their
beneficiaries; and (v) neither the Company nor any of its Subsidiaries has
withdrawn, completely or partially, from any multi-employer pension plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980.
 
5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
 
5.1 Organization, Good Standing and Qualification. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. The Purchaser is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
5.2 No Shorting. The Purchaser or any of its affiliates and investment partners
has not, will not and will not cause any person or entity, to directly engage in
“short sales” of the Company’s Common Stock as long as the Note shall be
outstanding.
 
5.3 Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on the Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements has been taken or will be
taken prior to the Closing. Upon their execution and delivery, this Agreement
and the Related Agreements will be valid and binding obligations of the
Purchaser, enforceable in accordance with their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.
 
5.4 Investment Representations. The Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon the Purchaser’s representations
contained in this Agreement, including, without limitation, that the Purchaser
is an “accredited investor” within the meaning
 
15

--------------------------------------------------------------------------------


of Regulation D under the Securities Act. The Purchaser confirms that it has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the Note and
the Warrant to be purchased by it under this Agreement and the Warrant Shares
acquired by it upon the exercise of the Warrant, respectively. The Purchaser
further confirms that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company’s and its Pledged Subsidiaries’
business, management and financial affairs and the terms and conditions of the
Offering, the Note, the Warrant and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.
 
5.5 The Purchaser Bears Economic Risk. The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
until the Securities are sold pursuant to: (i) an effective registration
statement under the Securities Act; or (ii) an exemption from registration is
available with respect to such sale.
 
5.6 Acquisition for Own Account. The Purchaser is acquiring the Note and Warrant
and the Warrant Shares for the Purchaser’s own account for investment only, and
not as a nominee or agent and not with a view towards or for resale in
connection with their distribution.
 
5.7 The Purchaser Can Protect Its Interest. The Purchaser represents that by
reason of its, or of its management’s, business and financial experience, the
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Note, the Warrant and the Securities and to protect its own interests in
connection with the transactions contemplated in this Agreement and the Related
Agreements. Further, the Purchaser is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement
or the Related Agreements.
 
5.8 Intentionally Omitted.
 
5.9 Legends.
 
(a) The Warrant Shares, if not issued by DWAC system (as hereinafter defined),
shall bear a legend which shall be in substantially the following form until
such shares are covered by an effective registration statement filed with the
SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
APPLIED
 
16

--------------------------------------------------------------------------------


DIGITAL SOLUTIONS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b) The Warrant shall bear substantially the following legend:
 
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
APPLIED DIGITAL SOLUTIONS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
6. Covenants of the Company. The Company covenants and agrees with the Purchaser
as follows:
 
6.1 Stop-Orders. The Company will advise the Purchaser, promptly after it
receives notice of issuance by the SEC, any state securities commission or any
other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock of the Company for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose.
 
6.2 Listing. The Company shall promptly secure the listing or quotation, as
applicable, of the Warrant Shares on the Principal Market upon which shares of
Common Stock are listed or quoted for trading, as applicable (subject to
official notice of issuance), and shall maintain such listing or quotation, as
applicable, of the Warrant Shares so long as any other shares of Common Stock
shall be so listed or quoted, as applicable. Until its complete satisfaction of
its obligations under this Agreement and the Related Agreements, the Company
will maintain the listing or quotation, as applicable, of its Common Stock on
the Principal Market, and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable. 
 
6.3 Market Regulations. The Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.
 
17

--------------------------------------------------------------------------------


6.4 Reporting Requirements. The Company will deliver, or cause to be delivered,
to the Purchaser each of the following, which shall be in form and detail
acceptable to the Purchaser:
 
(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Company, each of the Company’s and each of its
Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by the Company and
reasonably acceptable to the Purchaser (the “Accountants”), which annual
financial statements shall be without qualification and shall include each of
the Company’s and each of its Subsidiaries’ balance sheet as at the end of such
fiscal year and the related statements of each of the Company’s and each of its
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidating and consolidated basis to include the
Company, each Subsidiary of the Company and each of their respective affiliates,
all prepared in accordance with GAAP, together with (i) if and when available,
copies of any management letters prepared by the Accountants; and (ii) a
certificate of the Company’s President, Chief Executive Officer or Chief
Financial Officer stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Event of Default (as defined in the Note) and, if so, stating
in reasonable detail the facts with respect thereto;
 
(b) As soon as available and in any event within forty five (45) days after the
end of each fiscal quarter of the Company, an unaudited/internal balance sheet
and statements of income, retained earnings and cash flows of the Company and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidating and consolidated basis to
include all the Company, each Subsidiary of the Company and each of their
respective affiliates, all prepared in accordance with GAAP, subject to year-end
adjustments and accompanied by a certificate of the Company’s President, Chief
Executive Officer or Chief Financial Officer, stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Event of Default (as defined in the Note) not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto;
 
(c) As soon as available and in any event within thirty (30) days after the end
of each calendar month, an unaudited/internal balance sheet and statements of
income, of each of the Company and its Subsidiaries as at the end of and for
such month and for the year to date period then ended, prepared on a
consolidating and consolidated basis to include the Company, each Subsidiary of
the Company and each of their respective affiliates, all prepared in accordance
with GAAP, subject to year-end adjustments and accompanied by a certificate of
the Company’s President, Chief Executive Officer or Chief Financial Officer,
stating (i) that such financial statements have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and (ii) whether or not such
officer has knowledge of the occurrence of any Event of Default (as defined in
the Note) not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;
 
18

--------------------------------------------------------------------------------


(d) The Company shall timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination. Promptly after (i) the filing thereof, copies of the Company’s most
recent registration statements and annual, quarterly, monthly or other regular
reports which the Company files with the Securities and Exchange Commission (the
“SEC”), and (ii) the issuance thereof, copies of such financial statements,
reports and proxy statements as the Company shall send to its stockholders; and
 
(e) The Company shall timely deliver such other information as the Purchaser
shall reasonably request.
 
6.5 Use of Funds. The Company shall use the proceeds of the sale of the Note and
the Warrant for general working capital purposes only and to repay in full the
Company’s existing senior secured debt with Satellite Senior Income Fund, LLC.
 
6.6 Access to Facilities. The Company will permit any representatives designated
by the Purchaser (or any successor of the Purchaser), upon reasonable notice and
during normal business hours, at Purchaser's expense and accompanied by a
representative of the Company (provided that no such prior notice shall be
required to be given and no such representative of the Company shall be required
to accompany the Purchaser in the event the Purchaser believes such access is
necessary to preserve or protect the Collateral (as defined in the Master
Security Agreement) or following the occurrence and during the continuance of an
Event of Default (as defined in the Note)) to:
 
(a) visit and inspect any of the properties of the Company;
 
(b) examine the corporate and financial records of the Company (unless such
examination is not permitted by federal, state or local law or by contract) and
make copies thereof or extracts therefrom; and
 
(c) discuss the affairs, finances and accounts of the Company with the
directors, officers and independent accountants of the Company.
 
Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.
 
6.7 Taxes. Each of the Company and its Subsidiaries will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all taxes,
assessments and governmental charges or levies imposed upon the income, profits,
property or business of the Company and its Subsidiaries; provided, however,
that any such tax, assessment, charge or levy need not be paid currently if (i)
the validity thereof shall currently and diligently be contested in good faith
by appropriate proceedings, (ii) such tax, assessment, charge or levy shall have
no effect on the lien priority of the Purchaser in any property of the Company
or any of its Subsidiaries and (iii) if the Company and/or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto in accordance
with GAAP; and provided, further, that the
 
19

--------------------------------------------------------------------------------


Company and its Subsidiaries will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
 
6.8 Insurance. (i) The Company shall bear the full risk of loss from any loss of
any nature whatsoever with respect to the Collateral (as defined in each of the
Master Security Agreement, the Stock Pledge Agreement and each other security
agreement entered into by the Company for the benefit of the Purchaser) and the
Company will bear the full risk of loss from any loss of any nature whatsoever
with respect to the assets pledged to the Purchaser as security for the
Obligations (as defined in the Master Security Agreement). Furthermore, the
Company will insure or cause the Collateral to be insured, against loss or
damage by fire, flood, sprinkler leakage, theft, burglary, pilferage, loss in
transit and other risks customarily insured against by companies in similar
business similarly situated as the Company including, but not limited to,
workers compensation, public and product liability and business interruption,
and such other hazards in amounts and under insurance policies and bonds by
insurers consistent with current practice and reasonably acceptable to the
Purchaser. All premiums thereon shall be paid by the Company, the policies
delivered to the Purchaser, and each such policy shall be endorsed in the
Purchaser’s name as an additional insured and lender loss payee, with an
appropriate loss payable endorsement by the Company in form and substance
satisfactory to the Purchaser. If the Company fails to obtain the insurance and
in such amounts of coverage as otherwise required pursuant to this Section 6.8,
the Purchaser may procure such insurance and the cost thereof shall be promptly
reimbursed by the Company and shall constitute Obligations.
 
(ii) The Company’s insurance coverage shall not be impaired or invalidated by
any act or neglect of the Company or any of its Subsidiaries and the insurer
will provide the Purchaser with no less than thirty (30) days notice prior of
cancellation.
 
(iii) The Purchaser, in connection with its status as a lender loss payee, will
be assigned at all times to a first lien position until such time as all the
Purchaser’s Obligations have been indefeasibly satisfied in full.  
 
6.9 Intellectual Property. Each of the Company and its Subsidiaries shall
maintain in full force and effect its existence, rights and franchises and all
licenses and other rights to use Intellectual Property owned or possessed by it
and reasonably deemed to be necessary to the conduct of its business.
 
6.10 Properties. Each of the Company and its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and each of the Company and
each of its Subsidiaries will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
6.11 Confidentiality. The Company will not, and will not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of the
 
20

--------------------------------------------------------------------------------


Purchaser, unless expressly agreed to by the Purchaser or unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement. Notwithstanding the foregoing, the Company may
disclose the Purchaser’s identity and the terms of this Agreement to its current
and prospective debt and equity financing sources.
 
6.12 Required Approvals. For so long as twenty-five percent (25%) of the
principal amount of the Note is outstanding, the Company, without the prior
written consent of the Purchaser, shall not:
 
(a) (i) directly or indirectly declare or pay any dividends, (ii) issue any
preferred stock that is manditorily redeemable prior to the one year anniversary
of the Maturity Date (as defined in the Note) or (iii) redeem any of its
preferred stock or other equity interests;
 
(b) liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company dissolve, liquidate or merge with any other
person or entity  without the prior written consent of Laurus, which shall not
unreasonably be withheld;
 
(c) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company’s right to perform the provisions of this
Agreement, any Related Agreement or any of the agreements contemplated hereby or
thereby;
 
(d) materially alter or change the scope of the business of the Company and its
Pledged Subsidiaries (to the extent the Company shall have control over such
alteration or change as a result of owning a controlling interest in the voting
stock of such Pledged Subsidiary) taken as a whole; or
 
(e) (i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not in excess
of five percent (5%) of the fair market value of the Company’s assets)) whether
secured or unsecured other than (A) the Company’s obligations owed to the
Purchaser, (B) intercompany indebtedness incurred in the ordinary course of
business between or among the Company and its Pledged Subsidiaries, (C)
indebtedness set forth on Schedule 6.12(e) attached hereto and made a part
hereof and any extensions, refinancings or replacements thereof on terms no less
favorable to the Purchaser than the indebtedness being extended, refinanced or
replaced, (D) any indebtedness incurred in connection with the purchase of
assets (other than equipment) in the ordinary course of business, or any
extensions, refinancings or replacements thereof on terms no less favorable to
the Purchaser than the indebtedness being refinanced or replaced, so long as any
lien relating thereto shall only encumber the fixed assets so purchased and no
other assets of the Company or any of its Subsidiaries, (E) debt expressly
subordinated to the Obligations (as defined in the Master Security Agreement)
incurred by the Company that, individually or in the aggregate, does not exceed
$2 million in principal or face amount and is reasonably acceptable to Laurus;
and (F) debt assumed or incurred in connection with the acquisition by the
Company or its Subsidiaries of all or substantially all of the capital stock or
other equity interests in, or
 
21

--------------------------------------------------------------------------------


all or substantially all of the assets of, any entity; provided the total debt
assumed or incurred in connection with any such acquisition shall (i) be
subordinated to Purchaser on terms acceptable to Laurus and (ii) not exceed the
product of (x) two (2) times (y) the amount of the acquired entity's or business
unit's total earnings before interest, taxes, depreciation, and amortization (as
determined in accordance with GAAP) for the twelve (12) calendar months
immediately prior to such acquisition; (ii) cancel any indebtedness owing to it
in excess of $100,000 in the aggregate during any 12 month period, except
intercompany debt between the Company and its Subsidiaries without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld;
or (iii) assume, guarantee, endorse or otherwise become directly or contingently
liable in connection with any obligations of any other person or entity, except
the endorsement of negotiable instruments by the Company thereof for deposit or
collection or similar transactions in the ordinary course of business or
guarantees of indebtedness otherwise permitted to be outstanding pursuant to
this clause (e).
 
6.13 Reissuance of Securities. The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:
 
(a) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
 
(b) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
 
The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.
 
6.14 Opinion. On the Closing Date, the Company will deliver to the Purchaser an
opinion, subject to the Purchaser's reasonable acceptance, from the Company’s
in-house or external legal counsel. The Company will provide, at the Company’s
expense, such other legal opinions in the future as are deemed reasonably
necessary by the Purchaser (and acceptable to the Purchaser) in connection with
the exercise of the Warrant.
 
6.15 Margin Stock. The Company will not permit any of the proceeds of the Note
or the Warrant to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.
 
6.16 FIRPTA. Neither the Company, nor any of its Subsidiaries, is a “United
States real property holding corporation” as such term is defined in Section
897(c)(2) of the Code and Treasury Regulation Section 1.897-2 promulgated
thereunder and neither the Company nor any of its Subsidiaries shall at any time
take any action or otherwise acquire any interest in any asset or property to
the extent the effect of which shall cause the Company and/or such Subsidiary,
as the case may be, to be a “United States real property holding corporation” as
such
 
22

--------------------------------------------------------------------------------


term is defined in Section 897(c)(2) of the Code and Treasury Regulation Section
1.897-2 promulgated thereunder.
 
6.17 Intentionally Omitted.
 
6.18 Authorization and Reservation of Shares. The Company shall at all times
have authorized and reserved a sufficient number of shares of Common Stock to
provide for the exercise of the Warrants.
 
7. Covenants of the Purchaser. The Purchaser covenants and agrees with the
Company as follows:
 
7.1 Confidentiality. The Purchaser will not disclose, and will not include in
any public announcement, the name of the Company, unless expressly agreed to by
the Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.
 
7.2 Non-Public Information. The Purchaser and its officers, directors,
employees, affiliates, agents, shareholders, and control persons, will not
effect any sales in the shares of the Company’s Common Stock while in possession
of material, non-public information regarding the Company if such sales would
violate applicable securities law.
 
7.3 Limitation on Acquisition of Common Stock of the Company. Notwithstanding
anything to the contrary contained in this Agreement, any Related Agreement or
any document, instrument or agreement entered into in connection with any other
transactions between the Purchaser and the Company, the Purchaser may not
acquire stock in the Company (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, including the Warrant,
by converting any other security or instrument, by acquiring or exercising any
other right to acquire, shares of stock or other security convertible into
shares of stock in the Company, or otherwise, and such contracts, options,
warrants, conversion or other rights shall not be enforceable or exercisable) to
the extent such stock acquisition would cause any interest (including any
original issue discount) payable by the Company to the Purchaser not to qualify
as “portfolio interest” within the meaning of Section 881(c)(2) of the Code, by
reason of Section 881(c)(3) of the Code, taking into account the constructive
ownership rules under Section 871(h)(3)(C) of the Code (the “Stock Acquisition
Limitation”). The Stock Acquisition Limitation shall automatically become null
and void without any notice to the Company upon the earlier to occur of either
(a) the Company’s delivery to the Purchaser of a Notice of Redemption (as
defined in the Note) or (b) the existence of an Event of Default (as defined in
the Note) at a time when the average closing price of the Company’s common stock
as reported by Bloomberg, L.P. on the Principal Market for the immediately
preceding five trading days is greater than or equal to 150% of the Exercise
Price (as defined in the Warrant).
 
8. Covenants of the Company and the Purchaser Regarding Indemnification.
 
8.1 Company Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser’s officers, directors,
agents, affiliates, control persons, and principal shareholders, against all
claims, costs, expenses, liabilities, obligations, losses or damages (including
reasonable legal fees) of any nature,
 
23

--------------------------------------------------------------------------------


incurred by or imposed upon the Purchaser which result, arise out of or are
based upon: (i) any misrepresentation by the Company or any of its Subsidiaries
or breach of any warranty by the Company or any of its Subsidiaries in this
Agreement, any other Related Agreement or in any exhibits or schedules attached
hereto or thereto; or (ii) any breach or default in performance by Company or
any of its Subsidiaries of any covenant or undertaking to be performed by
Company or any of its Subsidiaries hereunder, under any other Related Agreement
or any other agreement entered into by the Company and/or any of its
Subsidiaries and the Purchaser relating hereto or thereto.
 
8.2 Purchaser’s Indemnification. The Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, affiliates, control persons and principal shareholders, at
all times against any claims, costs, expenses, liabilities, obligations, losses
or damages (including reasonable legal fees) of any nature, incurred by or
imposed upon the Company which result, arise out of or are based upon: (i) any
misrepresentation by the Purchaser or breach of any warranty by the Purchaser in
this Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by the Purchaser of any
covenant or undertaking to be performed by the Purchaser hereunder, under any
other Related Agreement, or any other agreement entered into by the Company and
the Purchaser relating hereto or thereto.
 
9. Intentionally Omitted.
 
10. Registration Rights.
 
10.1 Registration Rights Granted. The Company hereby grants registration rights
to the Purchaser pursuant to the Registration Rights Agreement. 
 
10.2 Offering Restrictions. Except for stock or stock options granted to
employees, directors or consultants of the Company and its Pledged Subsidiaries
(these exceptions hereinafter referred to as the “Excepted Issuances”), neither
the Company nor any of its Subsidiaries will, prior to the full repayment of the
Note (together with all accrued and unpaid interest and fees related thereto),
(x) enter into any equity line of credit agreement or similar agreement or (y)
issue, or enter into any agreement to issue, any securities with a
variable/floating conversion and/or pricing feature which are or could be (by
conversion or registration)(commonly known as “floorless convertible
instruments”) free-trading securities (i.e. common stock subject to a
registration statement). 
 
11. Miscellaneous.
 
11.1 Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
24

--------------------------------------------------------------------------------


(b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER SECURITY
FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION 12.8 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE COMPANY’S ACTUAL RECEIPT
THEREOF.
 
(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
11.2 Severability. Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the
 
25

--------------------------------------------------------------------------------


extent of such prohibition or invalidity or illegality, without invalidating the
remainder of such provision or the remaining provisions thereof which shall not
in any way be affected or impaired thereby.
 
11.3 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the Closing of
the transactions contemplated hereby to the extent provided therein for a period
of twelve (12) months following the repayment of the obligations under the Note.
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Note and the
making and repayment of the obligations arising hereunder, under the Note and
under the other Related Agreements for a period of twelve (12) months following
the repayment of the obligations under the Note.
 
11.4 Successors. Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person or entity which shall be a holder
of the Securities from time to time, other than the holders of Common Stock
which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement. The Purchaser shall not be permitted to assign its
rights hereunder or under any Related Agreement to (a) a competitor of the
Company unless an Event of Default (as defined in the Note) has occurred and is
continuing or (b) an entity or person affiliated, directly or indirectly, with
any former executive officer of the Company.
 
11.5 Entire Agreement; Maximum Interest. This Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
Nothing contained in this Agreement, any Related Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Purchaser
and thus refunded to the Company.
 
11.6 Amendment and Waiver.
 
(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.
 
(b) The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.
 
26

--------------------------------------------------------------------------------


(c) The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.
 
11.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
11.8 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:
 
(a) upon personal delivery to the party to be notified;
 
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;
 
(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
 
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 
 
If to the Company, to:
 
 
Applied Digital Solutions, Inc.
1690 Congress Avenue, Suite 200
Delray Beach, FL 33445
Attention: Michael Krawitz
Facsimile: 561-805-0002 
 
 
with a copy to:
 
 
Harvey Goldman, Esq.
Holland & Knight LLP
701 Brickell Avenue, Suite 3000
Miami, FL 33131
Facsimile: 305-789-7799

 
27

--------------------------------------------------------------------------------


 
If to the Purchaser, to:
 
 
Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile: 345-949-8080
 
 
with a copy to:
 
 
Portfolio Services
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile: 212-541-4434
 

 
or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.
 
11.9 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement or any Related Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement and/or such Related Agreement, including,
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.
 
11.10 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
11.11 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.
 
11.12 Broker’s Fees. Except as set forth on Schedule 12.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 12.12 being untrue.
 
11.13 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.

28

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
 
COMPANY:
 
 
PURCHASER:
 
 
APPLIED DIGITAL SOLUTIONS, INC.
 
 
LAURUS MASTER FUND, LTD.
 
 
By: /s/ Evan C. McKeown                                   
 
By: /s/ David Grin                                                    
 
 
Name: Evan C. McKeown                                   
 
 
Name: David Grin                                                     
 
 
Title: SVP & CFO                                                
 
 
Title:  Director                                                         
 

 


29

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF SECURED TERM NOTE
 
 

 
A-1

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF WARRANT
 

 
B-1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF ESCROW AGREEMENT
 


 
C-1


 